Exhibit 10.20




 
INDEMNIFICATION AGREEMENT
 


 
This Indemnification Agreement (the “Agreement”) is made as of the day of, 2009
(the “Effective Date”), by and between INTERNATIONAL SHIPHOLDING CORPORATION, a
Delaware corporation (the “Corporation”), and (“Indemnitee”).
 
In consideration of Indemnitee’s continued service as a director of the
Corporation commencing on or before the date hereof, the Corporation and
Indemnitee do hereby agree as follows:
 
1. Agreement to Serve.  Indemnitee agrees to serve or continue to serve as a
director of the Corporation for so long as Indemnitee is elected or appointed or
until such earlier time as Indemnitee tenders a resignation in writing.
 
 2. Definitions.  As used in this Agreement:
 
    (a) The term “Change of Control” shall mean (i) an acquisition by any person
(within the meaning of Section 13(d)(3) or l4(d)(2) of the Securities Exchange
Act of 1934, as amended) of beneficial ownership of 30% or more of the combined
voting power of the Corporation’s then outstanding voting securities; (ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of Directors of the Corporation and any new
director whose election by the Board of Directors or nomination for election by
the Corporation’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or (iii) the
consummation of a merger or consolidation involving the Corporation if the
stockholders of the Corporation, immediately before such merger or
consolidation, do not own, immediately following such merger or consolidation,
more than 50% of the combined voting power of the outstanding voting securities
of the resulting entity in substantially the same proportion as their ownership
of voting securities immediately before such merger or
consolidation.  Notwithstanding the foregoing, a Change of Control shall not be
deemed to occur solely because 30% or more of the Corporation’s then outstanding
voting securities is acquired by (1) any one or more Exempt Persons (as defined
in the Corporation’s By-Laws), either individually or as a group, (2) a trustee
or other fiduciary holding securities under one or more employee benefit plans
maintained by the Corporation or any of its subsidiaries, or (3) any entity
that, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders of the Corporation in the same proportion as their ownership of
shares in the Corporation immediately prior to such acquisition.
 
    (b) The term “Claim” shall mean any threatened, pending or resolved claim,
action, suit, or proceeding, including discovery, whether civil, criminal,
administrative, arbitrative or investigative and whether made judicially or
extra-judicially, or any separate issue or matter therein, as the context
requires, but shall not include any action, suit or proceeding initiated by
Indemnitee against the Corporation  (other than to enforce the terms of this
Agreement), or initiated by Indemnitee against any director or officer of the
Corporation unless the Corporation has joined in or consented in writing to the
initiation of such action, suit or proceeding.
 
    (c) The term “Determining Body” shall mean (i) if there are two or more
Disinterested Directors, by the Board of Directors by a majority vote of all the
Disinterested Directors (a majority of whom shall for such purpose constitute a
quorum) or by a majority of the members of a committee of two or more
Disinterested Directors appointed by such a majority vote of all the
Disinterested Directors, or (ii) independent legal counsel (“Independent
Counsel”) (A) selected by the Disinterested Directors, or (B) if there are fewer
than two Disinterested Directors, selected by the Board of Directors (in which
selection directors who do not qualify as Disinterested Directors may
participate); provided, however, that following a Change of Control, with
respect to all matters thereafter arising out of acts, omissions or events
occurring prior to or after the Change of Control concerning the rights of
Indemnitee to seek indemnification, such determination shall be made by
Independent Counsel selected by the Board of Directors in the manner described
above in this Section 2(c) (which selection shall not be unreasonably delayed or
withheld) from a panel of three counsel nominated by Indemnitee.  Such counsel
shall not have otherwise performed services for the Corporation, Indemnitee or
their affiliates (other than services as independent counsel in connection with
similar matters) within the five years preceding its engagement.  If following a
Change of Control Indemnitee fails to nominate Independent Counsel within ten
business days following written request by the Corporation, the Board of
Directors shall select Independent Counsel.  Such counsel shall not be a person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement,
nor shall Independent Counsel be any person who has been sanctioned or censured
for ethical violations of applicable standards of professional conduct.  The
Corporation agrees to pay the reasonable fees and costs of the Independent
Counsel referred to above and to fully indemnify such Independent Counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Section 2(c) or its engagement pursuant hereto.  The
Determining Body shall determine in accordance with Section 6 whether and to
what extent Indemnitee is entitled to be indemnified under this Agreement and
shall render a written opinion to the Corporation and to Indemnitee to such
effect.
 
    (d) The term “Disbursing Officer” shall mean, with respect to a Claim, the
Chief Executive Officer of the Corporation or, if the Chief Executive Officer is
a party to the Claim as to which advancement or indemnification is being sought,
any officer who is not a party to the Claim and who is designated by the Chief
Executive Officer, which designation shall be made promptly after the
Corporation’s receipt of Indemnitee’s initial request for advancement or
indemnification and communicated to Indemnitee.
 
    (e) The term “Disinterested Director” means a director who, at the time of
the vote referred to in Sections 2(c), 5 and 6, is not (i) a party to the Claim,
or (ii) a director having a familial, financial, commercial, professional, or
employment relationship with the Indemnitee whose indemnification or advancement
of Expenses is the subject of the decision being made that would, under the
circumstances, reasonably be expected to influence or interfere with the
director’s judgment when voting on the decision being made.
 
    (f) The term “Expenses” shall mean any reasonable expenses or costs
(including, without limitation, attorney’s fees, fees of experts retained by
attorneys, judgments, punitive or exemplary damages, fines and amounts paid in
settlement) actually and reasonably incurred by Indemnitee with respect to a
Claim, except that Expenses shall not include any amount paid in settlement of a
Claim against Indemnitee (i) by or in the right of the Corporation, or (ii) that
the Corporation has not approved in advance, which approval will not be
unreasonably delayed or withheld.
 
    (g) The term “Standard of Conduct” shall mean conduct by an Indemnitee with
respect to which a Claim is asserted that was in good faith and that Indemnitee
reasonably believed to be in, or not opposed to, the best interest of the
Corporation, and, in the case of a Claim that is a criminal action or
proceeding, conduct that the Indemnitee had no reasonable cause to believe was
unlawful.  The termination of any Claim by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet the Standard of
Conduct.
 
3. Limitation of Liability.  To the fullest extent permitted by the certificate
of incorporation of the Corporation in effect on the Effective Date and, if and
to the extent the certificate of incorporation is amended to permit further
limitations, in effect at any time prior to the determination of liability,
Indemnitee shall not be personally liable in damages for breach of Indemnitee’s
fiduciary duty as a director or officer.  The Board of Directors will not take
any action to effect any amendment to the certificate of incorporation the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
exculpation under this Section 3.
 
4. Maintenance of Insurance.
    (a) The Corporation represents that it presently maintains in effect
directors and officers liability insurance (“D&O Insurance”) policies that
provide primary and excess coverage on behalf of the Corporation’s directors and
officers on the terms and conditions specified therein (the “Insurance
Policies”).  Subject only to the provisions of Section 4(b) hereof, the
Corporation hereby agrees that, so long as Indemnitee shall continue to serve as
a director (or shall continue at the request of the Corporation to serve in any
capacity referred to in Section 6(a) hereof) and thereafter so long as
Indemnitee shall be subject to any possible Claim, the Corporation shall
purchase and maintain in effect for the benefit of Indemnitee one or more valid
and enforceable policy or policies of D&O Insurance providing, in all respects,
coverage reasonably comparable (including Side A) to that currently provided
pursuant to the Insurance Policies, provided that the Corporation shall have no
obligation to provide primary coverage or excess coverage in excess of the
amount provided on the Effective Date.
 
    (b) The Corporation shall not be required to purchase and maintain the
Insurance Policies in effect if D&O Insurance is not reasonably available or if,
in the reasonable business judgment of a majority of the directors of the
Corporation, either (i) the premium cost for such insurance is excessive in
light of the amount of coverage or (ii) the coverage provided by such insurance
is so limited by exclusions, retentions, deductibles or otherwise that there is
insufficient benefit from such insurance.
 
5. Advancement of Expenses.
 
    (a) Unless the Corporation’s D&O Insurance carrier shall have timely assumed
the defense of a Claim or advanced the cost of such defense, the Corporation
shall, subject to Section 6(c), pay for or reimburse Indemnitee’s Expenses as
incurred, in advance of the final disposition of any Claim involving Indemnitee,
provided Indemnitee furnishes the Corporation with a written undertaking, in a
form reasonably satisfactory to the Corporation, to repay such amount without
interest if it is ultimately determined that Indemnitee is not entitled to
indemnification under this Agreement.  Such an undertaking must be an unlimited
general obligation of Indemnitee but need not be secured and shall be accepted
by the Corporation without reference to the financial ability of Indemnitee to
make repayment.
 
    (b) Any request for advancement of Expenses shall be submitted by Indemnitee
to the Disbursing Officer in writing and shall be accompanied by a written
description of the Expenses for which advancement is requested.  The Disbursing
Officer shall, within 20 days after receipt of Indemnitee’s request for
advancement, advance such Expenses unsecured, interest-free and without regard
to Indemnitee’s ability to make repayment, provided that if the Disbursing
Officer questions the reasonableness of any such request, that officer shall
promptly advance to the Indemnitee the amount deemed by that officer to be
reasonable and shall forward immediately to the Determining Body a copy of the
Indemnitee’s request and of the Disbursing Officer’s response, together with a
written description of that officer’s reasons for questioning the reasonableness
of a portion of the advancement sought.  The Determining Body shall, within 20
days after receiving such a request from the Disbursing Officer, determine the
reasonableness of the disputed Expenses and notify Indemnitee and the Disbursing
Officer of its decision, which shall be final, subject to Indemnitee’s right
under Section 7 to seek a judicial adjudication of Indemnitee’s rights.
 
    (c) Indemnitee’s right to advancement under this Section 5 shall include the
right to advancement of Expenses incurred by Indemnitee in a suit against the
Corporation under Section 7 to enforce Indemnitee’s rights under this
Agreement.  Such right of advancement shall, however, be subject to Indemnitee’s
obligation pursuant to Indemnitee’s undertaking described in Section 5(a) to
repay such advances, to the extent provided in Section 7, if it is ultimately
determined in the enforcement suit that Indemnitee is not entitled to
indemnification with respect to such Claim.
 
6. Indemnification.
 
    (a) To the extent (i) any Expenses incurred by Indemnitee are in excess of
the amounts reimbursed or indemnified pursuant to the provisions of Section 4
hereof by the Corporation’s D&O Insurance carrier or (ii) D&O Insurance coverage
is not available for any reason with respect to a Claim, the Corporation shall,
in the manner provided in this Section 6, indemnify and hold harmless Indemnitee
against any such Expenses actually and reasonably incurred in connection with
any Claim against Indemnitee (whether as a subject of or party to, or a proposed
or threatened subject of or party to, the Claim) or in which Indemnitee is
involved solely as a witness or person required to give evidence, by reason of
his position
 
       (A) as a director or officer of the Corporation,
 
       (B) as a director or officer of any subsidiary of the Corporation or as a
fiduciary with respect to any employee benefit plan of the Corporation, or
 
       (C) as a director, officer, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other for-profit or not-for-profit entity or enterprise, if such
position is or was held at the request of the Corporation, whether relating to
service in such position before or after the Effective Date, if (x) Indemnitee
is successful in his defense of the Claim on the merits or otherwise, as
provided in Section 6(d), (y) Indemnitee is involved in a proceeding only as a
witness, as provided in Section 6(e), or (z) Indemnitee has been found by the
Determining Body, as provided in Section 6(f), to have met the Standard of
Conduct; provided that no indemnification shall be made in respect of any Claim
by or in the right of the Corporation as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction, after exhaustion of all appeals
therefrom, to be liable to the Corporation unless, and only to the extent, a
court shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses as the court shall deem
proper.
 
    (b) Promptly upon becoming aware of the existence of any Claim with respect
to which Indemnitee may seek indemnification hereunder, Indemnitee shall notify
the Chief Executive Officer (or, if the Chief Executive Officer is the
Indemnitee, the next ranking executive officer who is not an Indemnitee with
respect to the Claim) of the existence of the Claim, who shall promptly advise
the Board of Directors that establishing the Determining Body will be a matter
presented at the next regularly scheduled meeting of the Board of
Directors.  Delay by Indemnitee in giving such notice shall not excuse
performance by the Corporation hereunder unless, and only to the extent that,
the Corporation did not otherwise learn of the Claim and such failure results in
forfeiture by the Corporation of substantial defenses, rights or insurance
coverage.  After the Determining Body has been established, the Chief Executive
Officer or that officer’s delegate shall inform Indemnitee thereof and
Indemnitee shall promptly notify the Determining Body, to the extent requested
by it, of all facts relevant to the Claim known to Indemnitee.
 
    (c) (i) With respect to any Claim against Indemnitee by or in the right of
the Corporation,
 
       (A) if the defense of the Claim has been timely assumed by the
Corporation’s D&O Insurance carrier, the carrier shall be entitled to conduct
the defense of the Claim and to make all decisions with respect thereto, with
counsel of the D&O Insurance carrier’s choice, except that the Corporation shall
be required to advance to Indemnitee on the terms specified in Section 5(a) the
Expenses of not more than one law firm (plus, if applicable, not more than one
local counsel) retained by Indemnitee as separate counsel (in which case
Indemnitee shall be entitled to conduct the defense of the Claim against
Indemnitee and to make all decisions with respect thereto) if, but only if, (1)
Indemnitee shall reasonably conclude that one or more legal defenses to the
Claim may be available to Indemnitee that are different from, or in addition to,
those available to other defendants represented by the D&O Insurance carrier, or
(2) the D&O Insurance carrier shall propose a settlement of the Claim that (x)
does not include an unconditional release of Indemnitee from all liability
associated with the subject matter of such Claim, or (y) imposes penalties or
post-settlement obligations on Indemnitee (other than customary confidentiality
obligations), or (z) requires payment by Indemnitee of money in settlement, and
 
       (B) if the defense of the Claim has not been timely assumed by the
Corporation’s D&O Insurance carrier, Indemnitee shall (subject to any applicable
approval of counsel requirement in an indemnity policy of D&O Insurance under
which coverage is afforded for the Claim) be entitled to retain not more than
one law firm (plus, if applicable, not more than one local counsel), and to
conduct the defense of the Claim against Indemnitee and to make all decisions
with respect thereto, and the Corporation shall be required to advance to
Indemnitee the Expenses of such counsel on the terms specified in Section 5(a),
to the extent those Expenses have not previously been timely advanced by the D&O
Insurance carrier, and
 
       (C) as provided in Section 2(f), notwithstanding anything to the contrary
herein the Corporation shall have no obligation to advance to Indemnitee, or to
indemnify Indemnitee for, any amount paid in settlement of the Claim (other than
amounts advanced or paid by the Corporation’s D&O Insurance carrier).
 
    (ii)           With respect to any Claim against Indemnitee other than a
Claim by or in the right of the Corporation,
 
       (A) if the defense of the Claim has been timely assumed by the
Corporation or by the Corporation’s D&O Insurance carrier (collectively, the
Assuming Entity), the Assuming Entity shall be entitled to conduct the defense
of the Claim and to make all decisions with respect thereto, with counsel of the
Assuming Entity’s choice, except that the Corporation shall be required to
advance to Indemnitee on the terms specified in Section 5(a) the Expenses of not
more than one law firm (plus, if applicable, not more than one local counsel)
retained by Indemnitee as separate counsel (in which case Indemnitee shall be
entitled to conduct the defense of the Claim against Indemnitee and to make all
decisions with respect thereto) if, but only if, (1) Indemnitee shall reasonably
conclude that one or more legal defenses to the Claim may be available to
Indemnitee that are different from, or in addition to, those available to other
defendants represented by the Assuming Entity, or (2) the Assuming Entity shall
propose a settlement of the Claim that (x) does not include an unconditional
release of Indemnitee from all liability associated with the subject matter of
such Claim, or (y) imposes penalties or post-settlement obligations on
Indemnitee (other than customary confidentiality obligations), or (z) requires
payment by Indemnitee of money in settlement, and
 
       (B) if the defense of the Claim has not been timely assumed by an
Assuming Entity, Indemnitee shall (subject to any applicable approval of counsel
requirement in an indemnity policy of D&O Insurance under which coverage is
afforded for the Claim) be entitled to retain not more than one law firm (plus,
if applicable, not more than one local counsel), and to conduct the defense of
the Claim against Indemnitee and to make all decisions with respect thereto, and
the Corporation shall be required to advance to Indemnitee the Expenses of such
counsel on the terms specified in Section 5(a), to the extent those Expenses
have not previously been timely advanced by the D&O Insurance carrier, and
 
       (C) as provided in Section 2(f), notwithstanding anything to the contrary
herein the Corporation shall have no obligation to advance to Indemnitee, or to
indemnify Indemnitee for, any amount paid in settlement of the Claim (other than
amounts advanced by the Corporation’s D&O insurance carrier), unless the
settlement has been approved in advance by the Corporation, which approval will
not be unreasonably delayed or withheld.
 
    (d) To the extent Indemnitee is successful on the merits or otherwise in
defense of any Claim, Indemnitee shall be indemnified against Expenses incurred
by Indemnitee with respect to the Claim, regardless of whether Indemnitee has
met the Standard of Conduct, and without the necessity of any determination by
the Determining Body as to whether Indemnitee has met the Standard of
Conduct.  In the event Indemnitee is not entirely successful on the merits or
otherwise in defense of any Claim, but is successful on the merits or otherwise
in defense of any claim, issue or matter involved in the Claim, Indemnitee shall
be indemnified for the portion of Indemnitee’s Expenses incurred in such
successful defense that is determined by the Determining Body to be reasonably
and properly allocable to the claims, issues, or matters as to which Indemnitee
was successful.
 
    (e) To the extent a Claim involves Indemnitee only as a witness in any
proceeding in which Indemnitee is not a party, Indemnitee shall be indemnified
(subject to Section 5(b)) against Expenses incurred by Indemnitee with respect
to such Claim, regardless of whether Indemnitee has met the Standard of Conduct,
and without the necessity of any determination by the Determining Body as to
whether Indemnitee has met the Standard of Conduct, provided, however, that the
Corporation may, but shall not be required to, indemnify Indemnitee for Expenses
incurred in connection with an informal inquiry of or contact with the
Corporation by a governmental agency with enforcement powers unless (i)
Indemnitee has been requested to submit to an interview, or (ii) investigative
counsel for either the governmental agency or the Corporation has advised the
Corporation or Indemnitee that Indemnitee could potentially be implicated
individually in the matter that instigated the informal inquiry or contact.
 
    (f) Except as otherwise provided in Sections 6(d) and 6(e), the Corporation
shall not indemnify any Indemnitee under Section 6(a) unless a determination has
been made by the Determining Body (or by a court upon application or in a
proceeding brought by Indemnitee under Section 7) with respect to a specific
Claim that indemnification of Indemnitee is permissible because Indemnitee has
met the Standard of Conduct.  In the event settlement of a Claim to which
Indemnitee is a party has been proposed (“Proposed Settlement”), the Determining
Body shall, promptly after submission to it but prior to consummation of the
Proposed Settlement, make a determination whether Indemnitee shall have met the
Standard of Conduct assuming the Proposed Settlement is effected.  In the event
such determination is adverse to Indemnitee, Indemnitee shall be entitled to
reject the Proposed Settlement.  In the event of final disposition of a Claim
other than by settlement, the Determining Body shall, promptly after such final
disposition, make a determination whether Indemnitee has met the Standard of
Conduct.  In all cases, the determination shall be in writing and shall set
forth in reasonable detail the basis and reasons therefor.  The Determining Body
shall, promptly after making such determination, provide a copy thereof to both
the Disbursing Officer and Indemnitee and shall instruct the former to (i)
reimburse Indemnitee as soon as practicable for all Expenses, if any, to which
Indemnitee has been so determined to be entitled and which have not previously
been advanced to Indemnitee under Section 5 (or otherwise recovered by
Indemnitee through an insurance or other arrangement provided by the
Corporation), or (ii) seek reimbursement from Indemnitee (subject to
Indemnitee’s rights under Section 7) of advancements that have been made
pursuant to Section 5 as to which it has been so determined that Indemnitee is
not entitled to be indemnified.
 
    (g) Indemnitee shall cooperate with the Determining Body at the expense of
the Corporation by providing to the Determining Body, upon reasonable advance
request, any documentation or information that is not privileged or otherwise
protected from disclosure and that is reasonably available to Indemnitee and
reasonably necessary to make such determination.
 
    (h) If the Determining Body makes a determination pursuant to Section 6(f)
that Indemnitee is entitled to indemnification, the Corporation shall be bound
by that determination in any judicial proceeding, absent a determination by a
court that such indemnification contravenes applicable law.
 
    (i) In making a determination under Section 6(f), the Determining Body shall
presume that the Standard of Conduct has been met unless the contrary shall be
shown by a preponderance of the evidence.
 
    (j) Unless they otherwise agree to the contrary in writing, the Corporation
and Indemnitee shall keep confidential, to the extent permitted by law and their
fiduciary obligations, all facts, determinations and settlements provided
pursuant to or arising out of the operation of this Agreement, and the
Corporation and Indemnitee shall instruct their respective agents to do
likewise.
 
7. Enforcement.
 
    (a) The rights provided by this Agreement shall be enforceable by Indemnitee
in any court of competent jurisdiction.
 
    (b) If Indemnitee seeks a judicial adjudication of Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all Expenses incurred by Indemnitee in connection
with such proceeding, but only if Indemnitee prevails therein.  If it shall be
determined that Indemnitee is entitled to receive part but not all of the relief
sought, then Indemnitee shall be entitled to be reimbursed for all Expenses
incurred by Indemnitee in connection with such proceeding if the indemnification
amount to which Indemnitee is determined to be entitled exceeds 50% of the
amount of Indemnitee’s claim.  Otherwise, the reimbursement of Expenses incurred
by Indemnitee in connection with such judicial adjudication shall be
appropriately prorated.
 
    (c) In any judicial proceeding described in this Section 7, the Corporation
shall bear the burden of proving that Indemnitee is not entitled to advancement
or reimbursement of Expenses sought with respect to any such Claim.
 
8. Saving Clause.  If any provision of this Agreement is determined by a court
having jurisdiction over the matter to require the Corporation to do or refrain
from doing any act that is in violation of applicable law, the court shall be
empowered to modify or reform such provision so that, as modified or reformed,
such provision provides the maximum indemnification permitted by law and such
provision, as so modified or reformed, and the balance of this Agreement, shall
be applied in accordance with their terms.  Without limiting the generality of
the foregoing, if any portion of this Agreement shall be invalidated on any
ground, the Corporation shall nevertheless indemnify Indemnitee to the full
extent permitted by any applicable portion of this Agreement that shall not have
been invalidated and to the full extent permitted by law with respect to that
portion that has been invalidated.
 
9. Non-Exclusivity.  The indemnification and payment of Expenses provided by or
granted pursuant to this Agreement shall not be deemed exclusive of any other
rights to which Indemnitee is or may become entitled under any statute,
certificate of incorporation provision, by-law, insurance policy, authorization
of stockholders or directors, agreement or otherwise, including, without
limitation, any rights authorized by the Determining Body in its discretion with
respect to matters for which indemnification is permitted by the Delaware
General Corporation Law.
 
10. Subrogation.  In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee. Following receipt of indemnification payments
hereunder, as further assurance, Indemnitee shall execute all papers reasonably
required and, at the expense of the Corporation, take all action reasonably
necessary to secure such subrogation rights, including execution of such
documents as are reasonably necessary to enable the Corporation to bring suit to
enforce such rights.
 
11. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.
 
12. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
13. Successors and Binding Agreement.
 
    (a) The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Corporation, by agreement in
form and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Corporation
would be required to perform if no such succession had taken place.
 
    (b) Indemnitee’s right to indemnification and advancement of Expenses
pursuant to this Agreement shall continue regardless of the termination of
Indemnitee’s status as a director of the Corporation, and this Agreement shall
inure to the benefit of and be enforceable by Indemnitee’s personal or legal
representatives, executors, administrators, spouses, heirs, assigns and other
successors.
 
    (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the prior written consent of the other, assign or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 13(a) and 13(b).
 
    (d) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation, reorganization
or otherwise to all or substantially all of the business or assets of the
Corporation), permitted assigns, spouses, heirs, executors, administrators and
personal and legal representatives.
 
14. Amendment.  No amendment, modification, termination or cancellation of this
Agreement shall be effective unless made in writing signed by the Corporation
and Indemnitee.  Notwithstanding any amendment or modification to or termination
or cancellation of this Agreement or any portion hereof, Indemnitee shall be
entitled to indemnification in accordance with the provisions hereof with
respect to any acts or omissions of Indemnitee which occur prior to such
amendment, modification, termination or cancellation.
 
15. Effective Date.  This Agreement is effective as of the Effective Date,
supersedes in its entirety any prior indemnity or indemnification agreements,
arrangements, or understandings between the Corporation and Indemnitee, and
covers Claims based on acts, occurrences and omissions occurring at any time
prior to, on or after the Effective Date.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the date and year first above written.
 
                                               INTERNATIONAL SHIPHOLDING
CORPORATION
 
                               By:                                                                              
Niels M. Johnsen, Chairman of the Board
and Chief Executive Officer
 


(Indemnitee)



 
